The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 01/10/2022.
4.	Claims 1-4, 6-7, 10-15, and 18-19 are currently pending.
5.	Claim 12 has been withdrawn.
6.	Claims 1 and 13 have been amended.
7.	Claims 5, 8-9, and 16-17 have been cancelled.
8.	Claims 18-19 have been added.

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
10.	Claims 1-4, 6-7, and 10-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-18 of copending Application No. 16/536,478 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the instant claims directed to an etcher is within the scope of the copending claims directed to a sintered body and etcher.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
11.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

12. 	Claims 18-19 are rejected under 35 U.S.C. 101.
Regarding claims 18-19:
	Claims 18-19 are directed to neither a "process” nor a “machine,” but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only.

Claim Rejections - 35 USC § 112
13.	The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

14.	Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 18-19:
	It is unclear whether claims 18-19 are drawn to an apparatus or a method.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) [MPEP 2173.05(p)(II)].  For purposes of prosecution on the merits, claims 18-19 are being interpreted to be an apparatus claim.

Claim Rejections - 35 USC § 103
15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claims 1-4, 6-7, 10-11, 13-15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2006/0151116) in view of [Kohsaka et al (US 6,258,741) and/or Itou (JP 11-102900)].
Regarding claim 1:
	Wu teaches a ring-shaped element (focus ring, 24) for an etcher [fig 4 & 0033], comprising: a body portion (outer portion, 24b) comprising an upper surface (top of 24b) and a bottom surface (bottom of 24b) spaced a distance from each other by an outer diameter surface (outer circumferential diameter of 24b) connecting an outer contour line of the upper surface (top of 24b) and an outer contour line of the bottom surface (bottom of 24b), and an inner diameter surface (inner circumferential diameter of 24b) connected to an inner contour line of the upper surface (top of 24b) [fig 4 & 0033-0034]; and a mounting portion (inner portion, 24a) comprising an upper surface (top of 24a) comprising an outer diameter (outer circumferential diameter of 24a) directly connected to the inner diameter surface of the body portion (inner circumferential diameter of 24b) at a position lower than the upper surface of the body portion (see fig 4), a bottom surface (bottom of 24a) connected to the bottom surface of the body portion (bottom of 
Wu does not specifically teach the surface or entire body of the ring-shaped element comprises necked boron carbide-containing particles, and wherein the thermal conductivity of the ring-shaped element at 400°C is 27 W/mK or less. 
Kohsaka teaches an element (corrosion resistant member) comprises necked boron carbide-containing particles (boron carbide sintered body) [col 2, lines 3-39].
Similarly, Itou teaches an element comprises necked boron carbide-containing particles (boron carbide sintered body) [0013-0014].
With respect to the thermal conductivity, it is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).

Regarding claim 2:
	Wu teaches a first distance between the upper surface of the body portion and the bottom surface of the body portion (height of the outer portion 24b is from about 3 mm to 4 mm) is 1.5 to 3 times a second distance between the upper surface of the mounting portion and the bottom surface of the mounting portion (height of the outer portion 24a is from about 2 mm to 3 mm) [fig 4 & 0034]. 
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Regarding claim 3:
	Wu teaches the upper surface of the body portion (24b) or the upper surface of the mounting portion (24a) has a roughness Ra of 0.1 µm to 1.2 µm (surface of the focus ring roughened to a depth between 1 and 10 microns to enhance adhesion and prevent flaking of particles) [fig 4 & 0014]. 
prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Regarding claims 4 and 6:
	Modified Wu teaches the upper surface of the body portion or the upper surface of the mounting portion has a porosity of 3% or less (porosity of 0.2% or below) [Kohsaka – col 4, lines 52-65] (open porosity of 0.2% or less) [Itou – 0013-0014]. 
Furthermore, modified Wu teaches an area of pores having a diameter of 10 µm or more accounts for 5% or less of the area of all pores on the upper surface of the body portion or the upper surface of the mounting portion (porosity of 0.2% or below) [Kohsaka – col 4, lines 52-65] (open porosity of 0.2% or less) [Itou – 0013-0014].  
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Regarding claim 7:
With respect to the particle formation, it is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Regarding claim 10:
 
Regarding claim 11:
	Modified Wu teaches an etcher comprising the ring-shaped element according to claim 1 (see rejection of claim 1 set forth above) as a focus ring (focus ring) [Wu - fig 4 & 0033-0034]. 
Regarding claim 13:
	Wu a ring-shaped element (focus ring, 24) for an etcher [fig 4 & 0033], comprising: a body portion (outer portion, 24b) comprising an upper surface (top of 24b) connected to an outer diameter surface (outer circumferential diameter of 24b) [fig 4 & 0033-0034]; and a mounting portion (inner portion, 24a) disposed inward from the body portion (24b) comprising a mounting surface (top of 24a) stepped down from the upper surface of the body portion (24b) at an inner diameter surface (inner circumferential diameter of 24b), wherein the inner diameter surface (inner circumferential diameter of 24b) is stepped inward (see fig 4) by the mounting surface (top of 24a), wherein the mounting surface (top of 24a) is configured to support a substrate (15) [fig 4 & 0033-0034]. 
Wu does not specifically teach a surface of the ring-shaped element comprises necked boron carbide-containing particles, and wherein the thermal conductivity of the ring-shaped element at 400°C is 27 W/mK or less.
Kohsaka teaches an element (corrosion resistant member) comprises necked boron carbide-containing particles (boron carbide sintered body) [col 2, lines 3-39].

With respect to the thermal conductivity, it is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Wu and Kohsaka/Itou are analogous inventions in the field of plasma processing. It would have been obvious to one skilled in the art before the effective filing date to modify the ring-shaped element of Wu to comprise the material of Kohsaka/Itou because said material has excellent corrosion resistance in the presence of plasma [Kohsaka – col 2, lines 14-29 and Itou – 0012]. Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07].
Regarding claim 14:
	Modified Wu teaches the body of the ring-shaped element comprises necked boron carbide-containing particles (boron carbide sintered body) [Kohsaka - col 2, lines 3-39 and Itou - 0013-0014].
Regarding claim 15:
	Modified Wu teaches the ring-shaped element has a relative density of 98% to 99.99% (relative density of at least 98%) [Kohsaka – col 4, lines 52-65 and Itou - 0014].
prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Regarding claims 18-19:
	"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113(I)].

Response to Arguments
18.	Applicant’s arguments, see Remarks, filed 01/10/2022, with respect to the rejection of claim(s) 16-17 under 35 USC 112(a) have been fully considered and are persuasive.  The rejection of claim(s) 16-17 under 35 USC 112(a) has been withdrawn in view of the cancellation of claims 16-17.
19.	Applicant’s arguments, see Remarks, filed 01/10/2022, with respect to the rejection of claim(s) 8-9 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim(s) 8-9 under 35 USC 112(b) has been withdrawn in view of the cancellation of claims 8-9.
20.	Applicant’s arguments, see Remarks, filed 01/10/2022, with respect to the rejection of claim(s) 1-11 and 13-14 under 35 USC 103 have been fully considered but they are not persuasive.

With respect to the thermal conductivity, it is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
21.	Applicant’s arguments, see Remarks, filed 01/10/2022, with respect to newly added claim(s) 18-19 have been fully considered but they are not persuasive.
	It is noted that the claims are directed to a product (ring-shaped element for an etcher). "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113(I)].
	Moreover, these claims have necessitated rejections under 35 USC 101 and 35 USC 112(b) [see rejections set forth above].

Conclusion
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718